Title: To Benjamin Franklin from William Robeson, 22 January 1781
From: Robeson, William
To: Franklin, Benjamin


Sir
Nantes Jany: 22d: 1781
Having for sometime past Resolved on my Return to America, and for this Purpose had Sollicited my good & Worthy Friend Mr. Williams, to procure me a Passage in the M. D L Fyatte, Which he was so Politely Civil as to do, but the detention or Delay of this Ship, has far Exceeded my Exspectation, and her departure Seems at so great a distance that my Mind is Exceedingly Agitated.

And having been Informd there are one or more French Frigates Shortly to Sail from Brest, for Rhode Island, Permit me in this Case to Request your Excellency, Woud be so Obliging as to Exercise your Interest in procurring me a Passage, be Assured I Shall be most Chearfully & heartily disposed to Render Every Service in my power during the Passage the more Particularly on the Coast of America, Should your Excellency think Proper to Entrust any Dispatches to my Care Rely on the Strictest attention being paid them at all times, as on my landing I Shall proceed With all posible dispatch to Congress, a line from your Excellency upon this Occasion Will Confer great Honor, and Render Infinite Service to Your Exccellency Most Obedient Very Humble Servt:
Wm. Robeson
His Excellency Docr Franklin
 
Notation: Wm. Robeson. Nantes Jan 22. 80
